Citation Nr: 1620672	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for accrued benefit purposes.

3. Entitlement to service connection for hypertension secondary to an acquired psychiatric disorder for accrued benefit purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954.  The Veteran died in January 2010.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was subsequently transferred to the RO in Reno, Nevada.

In June 2012, the appellant testified before the undersigned at a videoconference hearing.  A hearing transcript is of record.

In May 2014, the Board remanded the claims on appeal for further development, to include obtaining a VA medical opinion as to whether either an acquired psychiatric disorder and/or hypertension were related to the Veteran's service.

The appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1977 Board decision denied entitlement to service connection for an acquired psychiatric disorder; the Veteran was properly notified of the decision and his appellate rights and did not perfect a timely appeal.

2.  Evidence received since the June 1977 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder for accrued benefit purposes.

3.  As service connection for an acquired psychiatric disorder for accrued benefit purposes has been denied, it follows that a claim of entitlement to service connection for hypertension secondary to an acquired psychiatric disorder for accrued benefit purposes is moot.   


CONCLUSIONS OF LAW

1. The June 1977 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202, 20.1103 (2015).

2. New and material evidence has not been received to reopen the claim of service connection claim for an acquired psychiatric disorder for accrued benefit purposes.  38 U.S.C.A. §§ 5108, 5121 (West 2014); 38 C.F.R. §§ 3.156(a), 3.1000 (2015).

3.  For accrued benefit purposes only, the record shows that hypertension was not incurred or aggravated inservice, it was not compensably disabling within a year of separation from active duty, and it was not caused or permanently aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.1000 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as a psychosis and hypertension, when manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) .

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Upon the death of a payee of VA benefits, periodic monetary benefits to which he was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.500(g) (2015).

In March 1958, VA denied the Veteran's initial claim of entitlement to service connection for a mental condition, to include schizophrenic reaction (paranoid) and passive-aggressive personality.  The Veteran was notified of the adverse outcome and of his appellate rights in April 1958, however, he did not submit a timely notice of disagreement.  Hence, the March 1958 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

In June 1977, the Board reopened and denied the claim of entitlement to service connection for an acquired psychiatric disorder.  The Board found that the Veteran's "psychiatric abnormality was restricted to personality disturbance" and that a "personality disorder . . . is not a disability for compensation purposes."  In June 1977 there was no right to appeal a Board decision, and as such it is final.  38 U.S.C.A.§ 7104 (West 2014).  

VA may reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2015).  "New evidence" is evidence not previously submitted to agency decision makers.  "Material evidence" is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  To warrant reopening, the new evidence must raise a reasonable possibility of substantiating the claim.  Id.; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Significantly, however, in the context of this claim for accrued benefits the Board is limited to reviewing only the evidence that was of record at the time of the Veteran's death.

A review then of the evidence that may be considered shows that the Veteran's spouse wrote a statement in September 2009 detailing his mental health during their marriage.  She reported that the Veteran had frequent nightmares where he was fighting Koreans, flashbacks, thoughts that she was the enemy, and that on at least one occasion when emergency personnel came to assist the Veteran during a health crisis he needed to be subdued since he believed they were enemy Korean soldiers. 

Unfortunately, prior to the Veteran's death in January 2010, no additional pertinent evidence was received which would provide a basis to reopen the claim.  While additional correspondence between VA and the Veteran did transpire, none of this evidence led to the submission of evidence prior to his death that linked an acquired psychiatric disorder to his active duty service.  While the widow's statement is pertinent, it does not offer a psychiatric diagnosis.  Indeed, as a lay person she would not be competent to offer such a statement.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  As such, the Board finds that no evidence submitted since the Board's June 1977 decision and prior to the Veteran's death raises a reasonable possibility of changing the prior outcome.  As new and material evidence was not submitted prior to the Veteran's death, his claim may not be reopened for accrued benefit purposes.  38 U.S.C.A. §§ 5108, 5110.

Hypertension

The widow claims entitlement to service connection for hypertension to include secondary to an acquired psychiatric disorder for accrued benefit purposes.

A careful review of the evidence of record at the time of the Veteran's death does not show evidence of hypertension during the Veteran's active duty service, or compensably disabling hypertension within a year of his December 1954 separation from active duty.  At his December 1954 separation examination the Veteran's blood pressure was specifically found to be within normal limits at 128/86.  Hence, service connection may not be granted for hypertension on either a direct or a presumptive basis for accrued benefit purposes.  38 U.S.C.A. §§ 1110, 5110; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

As held above, entitlement to service connection an acquired psychiatric disorder for accrued benefit purposes has been denied.  Hence, any claim of entitlement to service connection on a secondary basis is moot as a matter of law.  38 C.F.R. § 3.310.

In light of all of the foregoing, entitlement to service connection for hypertension for accrued benefit purposes is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.


ORDER

New and material evidence has not been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefit purposes.

Entitlement to service connection for hypertension for accrued benefit purposes is denied.

   
REMAND

The appellant also claims entitlement to service connection for the cause of the Veteran's death.  As noted in the May 2014 remand, the appellant argues that the Veteran's military service caused him to incur acquired psychiatric disorders, which in turn caused or permanently aggravated coronary artery disease, which in turn caused or substantially contributed to the cause of his death.  

A review of the service medical records shows that in October 1952 the Veteran was diagnosed with a passive aggressive reaction.  He was returned to duty, and in 1953 he served in Korea where he served as the Browning automatic rifleman for a Marine Corps rifle squad.  In 1953, he was involved in direct combat action in Korea against enemy forces.  In July 2010, the Veteran was retroactively awarded the Combat Action Ribbon to reflect his combat service.

In January 1955, a little less than one month after being discharged from service, the Veteran was hospitalized.  He reported being unable to pass a bar without needing a drink.  He reported drinking up to two-fifths of whiskey per day, and that a stuttering problem had grown worse while stationed in Korea.  He described witnessing a fellow Marine be wounded, and he reported a history of getting into fights in the service.  Following an examination and evaluation the Veteran was diagnosed with a passive aggressive personality, and chronic alcoholism.  The Veteran was discharged from the hospital in February 1955.

By January 1958, the Veteran was diagnosed as suffering from a paranoid type schizophrenic reaction.  He continued to be diagnosed with this disorder in later years, as well as, among other disorders, a passive aggressive personality disorder (August 1958 and August 1977), schizoid personality (June 1959), alcoholism (various times), inadequate personality (October 1973), anxiety reaction with depression (July 1975), psychosomatic disorder (October 1973), and depression (2009).

In July 2012, the Veteran's former private physician, Charles McSwain, D.O., of Southwest Medical Associates of Las Vegas, Nevada, opined that he agreed with the proposition that the Veteran had posttraumatic stress disorder.  Dr. McSwain opined that in turn posttraumatic stress disorder led to hypertension, which caused his coronary artery disease.  According to the Veteran's death certificate, the secondary cause of death was coronary artery disease.  In light of the above, a VA medical was obtained to determine whether any acquired psychiatric disorders were the result of the Veteran's military service, and if so, whether they caused or aggravated coronary artery disease.

Unfortunately, the April 2015 VA examination report is not adequate to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the report is largely incomprehensible (e.g. "NONE of these diagnoses were at least as likely as not that the disorder was related to the Veteran's Military Service.").  The examiner appears to have based the proffered opinion on the absence of evidence-"There is no clinical evidence to suggest that this veteran suffered from Post traumatic Stress Disorder due to his combat service and /or an alleged personal assault"-and to have not adequately considered the lay evidence regarding the Veteran's combat experiences.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding a VA examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Further, the examiner: based her opinion on the March 1958 rating decision (i.e., non-medical evidence) that found that the Veteran's mental health symptoms did not relate to service; failed to address the July 2012 positive nexus opinion by the Veteran's former treating physician; and did not fully explain why the Veteran's multiple mental health diagnoses do not indicate that he had a mental health disorder at the time of his death.  Consequently, remand is necessary to obtain a new VA medical opinion as to 1) whether the Veteran had an acquired psychiatric disorder that related to service and 2), if so, whether the service-connected psychiatric disorder resulted in the hypertension that contributed to his death.

The case is REMANDED for the following actions:

1. Obtain an opinion from a VA psychologist or psychiatrist who never treated the Veteran or reviewed his file to address whether it is at least as likely as not that the Veteran had an acquired psychiatric disorder, to include PTSD, prior to his death in January 2010 that related to service.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

a. The examiner must retrospectively determine whether the Veteran had a psychiatric disorder during his active duty service, and whether a psychosis was compensably disabling within a year of service separation in December 1954.  All diagnoses must be based on contemporary medical knowledge and understanding and supported by a clear rationale that accounts for the Veteran's extensive mental health history.  The examiner is not bound by past diagnoses: he or she may re diagnose the Veteran's documented mental health symptoms so long as any new diagnosis is supported by clinical evidence and contemporary psychiatric knowledge.  If diagnosis is not possible, the examiner should explain this finding (i.e., no diagnosis) in detail.

b.  The examiner should note all psychiatric disorders that were diagnosed at any time during the Veteran's life.  For each and every diagnosed acquired psychiatric disorder, the examiner must address whether it is at least as likely as not that the disorder related to the Veteran's military service.

The VA mental health examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the evidence of record is so evenly divided that, in the VA examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c. If the examiner finds that the evidence supports the conclusion that the Veteran suffered from PTSD prior to his death, the examiner must opine as to whether the disorder is related to an in-service stressor.  For the purpose of rendering the requested opinion on PTSD, the examiner must accept as true the Veteran's statements regarding his combat experiences and his in-service physical assault by a Drill Instructor

d. If the examiner diagnoses a personality disorder-a disorder that does not qualify for service connection- the examiner must provide a thorough explanation of this finding that addressed the Veteran's extensive history of mental health treatment and multiple mental health diagnoses.

e. If the examiner diagnoses an acquired psychiatric disorder due to service, he or she must address the relationship, if any, between the diagnosed disorder and the Veteran's alcoholism.

f. The examiner must provide a complete rationale for any and all findings/conclusions reached.  Such a rationale must identify and reconcile any contradictory evidence of record-to include the Veteran's extensive medical treatment history for mental health problems, lay testimony regarding the Veteran's mental health symptoms, VA examination results, and private medical opinions-with the examiner's findings/conclusions.

g. If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation as to why this is so.  Such an explanation must explain whether the inability to provide a definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

2. If, and only if, the VA examiner opines that:

a. at least one of the Veteran's acquired psychiatric disorders is related to service, or

b. an acquired psychosis was manifested by mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks during periods of significant stress within twelve months of the Veteran's December 1954 separation from active duty

an opinion must be obtained from a VA cardiologist to determine whether such an acquired psychiatric disorder caused or aggravated the Veteran's fatal coronary artery disease.

The entire claims file, to include a copy of this REMAND, must be made available to the VA cardiologist, who must note its review.

Specifically, the cardiologist must opine as to whether it is at least as likely as not that any service-connected acquired psychiatric disorder, to include PTSD, caused or aggravated (permanently made worse) the Veteran's fatal coronary artery disease.  A complete rationale must be provided for any opinion offered. 

3. The RO must then review the medical reports to ensure that the reports fully satisfy the remand directives.  If a report is deficient in this regard, return it to the relevant examiner for further discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be furnished a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board for further consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


